DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application and the preliminary amendment both filed on 08/21/2020.
Claims 9-16 have been added.
Claims 1-8 have been canceled.
Claims 9-16 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 08/21/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

Claims 9-16 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:


…a computer
…a sensor
…a smart contract system
…an activity tracking electronic device
The independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 
WENTZ (US 2020/0007331 A1), who discloses authenticating sensor data, blockchain distributed ledger technology, public/private key usage and digital signatures, attestation protocols, etc.  WENTZ does not disclose the details and particular steps delineated in the independent claim, nor does WENTZ fairly teach or fully disclose the claimed invention as a whole.  The next closest prior art is MAIM (US 2020/0387893 A1) who discloses blockchain distributed ledger technology, smart contracts, and vouchers.  MAIM does not disclose the details and particular steps delineated in the independent claim, nor does MAIM fairly teach or fully disclose the claimed invention as a whole.





















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

Tim Swanson.  “Great Chain of Numbers: A Guide to Smart Contracts, Smart Property and Trustless Asset Management.” (2014). Retrieved online 02/06/2022.  https://s3-us-west-2.amazonaws.com/chainbook/Great+Chain+of+Numbers+A+Guide+to+Smart+Contracts%2C+Smart+Property+and+Trustless+Asset+Management+-+Tim+Swanson.pdf

Fashion Law Institute.  “Fashion Law Bootcamp: Special Edition.” (July 26-28, 2017).  Retrieved online 02/06/2022. http://fashionlawinstitute.com/wp-content/uploads/2017/07/Fashion_Law_Bootcamp_SE_2017W_Readings_Part1.pdf

SREDA VC.  “Money of the Future.”  (2017). Retrieved online 02/06/2022. http://sreda.vc/wp-content/uploads/2017/11/MOTF_english.pdf

Strepparava, D.  “Deployment and analysis of a blockchain-based local energy market.” (November 2022).  Retrieved online 02/06/2022.  https://www.sciencedirect.com/science/article/pii/S2352484721014293

United Nations.  “THE FUTURE IS DECENTRALISED BLOCK CHAINS, DISTRIBUTED LEDGERS, & THE FUTURE OF SUSTAINABLE DEVELOPMENT.”  Retrieved online 02/06/2022. (15 November 2017). https://www.undp.org/content/dam/undp/library/innovation/The-Future-is-Decentralised.pdf



CSIRO.  “DISTRIBUTED LEDGERS Scenarios for the Australian economy over the coming decades.” (May 2017).  Retrieved online 02/06/2022. https://publications.csiro.au/rpr/download?pid=csiro:EP175257&dsid=DS1

Foreign Art:

SATO TATSUYA et al.  (JP 2019/028525 A). “To enable operation management with consistent policies and timings among nodes even if a plurality of managers is present, in a distributed ledger system. In an operation management system 10, at least a plurality of prescribed nodes, in a distributed ledger system 6 constituted by a plurality of nodes, from among the plurality of nodes 3 respectively manage an operation smart contract 372 for operation management of the distributed ledger system 6 with a distributed ledger 37. When at least one node from among the plurality of prescribed nodes accepts a transaction, the node determines whether or not a type of the transaction is the operation smart contract 372, and executes the operation smart contract 372 on the basis of the result of the determination.”

LI WEN TING et al. (JP 2019/083013 A). “To provide a method of securing smart contracts in a blockchain. A method comprises receiving in the blockchain a contract creation transaction having a control flow graph (CFG) and contract code for a smart contract to be created. The contract creation transaction is verified by checking a signature of a creator of the smart contract and determining that the CFG is correct based on the contract code. The verified contract creation transaction is included as a block in a distributed ledger of the blockchain.”






SATO TATSUYA et al.  (JP 2019/200556 A).  “To properly grasp the usage condition and the contribution condition in a system to be shared by organizations constituting a consortium-type distributed ledger system, and enable utilization thereof. Each of a plurality of nodes 3 in a distribution ledger system 5 executes a first smart contract of managing a transaction processing record in the distributed ledger system 5 by using a distributed ledger D1, and executes a second smart contract of, regarding a to-be-managed system which is shared by a plurality of organizations, calculating the degree, of each of the plurality of organizations, of consumption of the to-be-managed system and/or the degree, of each of the plurality of organizations, of contribution to the to-be-managed system, on the basis of the processing record stored in the distributed ledger D1, and the calculation result is stored in the distributed ledger D1.”

HERRANEN J et al. (WO 2017/174878 A1). “The system comprises a networked server that is arranged to run the multi-user virtual environment. The information is obtained from a networked third party system (16). The user exercise activity is converted into credit (20) for the user in the networked multi-user virtual environment (18). The user credit is stored in the networked multi-user virtual environment. The amount of the stored user credit is arranged to change the properties of the user personal user interface in the multi-user virtual environment.”











Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)